
	
		II
		109th CONGRESS
		2d Session
		S. 3754
		IN THE SENATE OF THE UNITED STATES
		
			July 27 (legislative
			 day, July 26), 2006
			Mr. Martinez (for
			 himself and Mr. Coleman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  individuals a refundable credit against income tax for the purchase of private
		  health insurance, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Equity and Affordability Act of
			 2006.
		2.Refundable
			 credit for health insurance coverage
			(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 redesignating section 36 as section 37 and by inserting after section 35 the
			 following new section:
				
					36.Health
				insurance costs
						(a)In
				generalIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this subtitle an amount equal to the amount
				paid during the taxable year for qualified health insurance for the taxpayer
				and the taxpayer's spouse or dependent.
						(b)Limitations
							(1)In
				generalThe amount allowed as a credit under subsection (a) to
				the taxpayer for the taxable year shall not exceed the sum of the monthly
				limitations for coverage months during such taxable year for the individual
				referred to in subsection (a) for whom the taxpayer paid during the taxable
				year any amount for coverage under qualified health insurance.
							(2)Partial
				phaseout of credit amount
								(A)37.5 percent
				reduction based on adjusted gross income37.5 percent of the
				amount determined under paragraph (1) for any taxable year shall be reduced by
				the amount determined under subparagraph (B).
								(B)Amount of
				reductionThe amount determined under this subparagraph shall be
				the amount which bears the same ratio to 37.5 percent of such amount determined
				under paragraph (1) as—
									(i)the excess
				of—
										(I)the taxpayer’s
				adjusted gross income for such taxable year, over
										(II)the applicable
				dollar amount, bears to
										(ii)$15,000 ($30,000
				in the case of a joint return).
									The
				rule of section 219(g)(2)(C) shall apply to any reduction under this
				subparagraph.(C)DefinitionsFor
				purposes of this paragraph—
									(i)adjusted gross
				income shall be determined in the same manner as under section
				408A(c)(3)(C)(i), and
									(ii)the applicable
				dollar amount is—
										(I)in the case of a
				taxpayer filing a joint return, $30,000, and
										(II)in the case of
				any other taxpayer, $15,000.
										(3)Monthly
				limitation
								(A)In
				generalThe monthly limitation for an individual for each
				coverage month of such individual during the taxable year is the amount equal
				to 1/12th of the qualified health insurance amount.
								(B)Qualified
				health insurance amountFor purposes of this paragraph, the
				qualified health insurance amount is—
									(i)$2,000 if such
				individual is the taxpayer, and
									(ii)$2,000 if such
				individual is—
										(I)the spouse of the
				taxpayer, the taxpayer and such spouse are married as of the first day of such
				month, and the taxpayer files a joint return for the taxable year, or
										(II)an individual
				for whom a deduction under section 151(c) is allowable to the taxpayer for such
				taxable year.
										(C)Limitation to
				spouse or dependentNot more than 1 individual may be taken into
				account by the taxpayer under subparagraph (B)(ii).
								(4)Coverage
				monthFor purposes of this subsection—
								(A)In
				generalThe term coverage month means, with respect
				to an individual, any month if—
									(i)as of the first
				day of such month such individual is covered by qualified health insurance,
				and
									(ii)the premium for
				coverage under such insurance for such month is paid by the taxpayer.
									(B)Employer-subsidized
				coverage
									(i)In
				generalSuch term shall not include any month for which such
				individual is eligible to participate in any subsidized health plan (within the
				meaning of section 162(l)(2)) maintained by any employer of the taxpayer or of
				the spouse of the taxpayer.
									(ii)Premiums to
				nonsubsidized plansIf an employer of the taxpayer or the spouse
				of the taxpayer maintains a health plan which is not a subsidized health plan
				(as so defined) and which constitutes qualified health insurance, employee
				contributions to the plan shall be treated as amounts paid for qualified health
				insurance.
									(C)Cafeteria plan
				and flexible spending account beneficiariesSuch term shall not
				include any month during a taxable year if any amount is not includible in the
				gross income of the taxpayer for such year under section 106 with respect
				to—
									(i)a
				benefit chosen under a cafeteria plan (as defined in section 125(d)), or
									(ii)a benefit
				provided under a flexible spending or similar arrangement.
									(D)Medicare and
				medicaidSuch term shall not include any month with respect to an
				individual if, as of the first day of such month, such individual—
									(i)is entitled to
				any benefits under title XVIII of the Social
				Security Act, or
									(ii)is a participant
				in the program under title XIX or XXI of such Act.
									(E)Certain other
				coverageSuch term shall not include any month during a taxable
				year with respect to an individual if, at any time during such year, any
				benefit is provided to such individual under—
									(i)chapter 89 of
				title 5, United States Code,
									(ii)chapter 55 of
				title 10, United States Code,
									(iii)chapter 17 of
				title 38, United States Code, or
									(iv)any medical care
				program under the Indian Health Care
				Improvement Act.
									(F)PrisonersSuch
				term shall not include any month with respect to an individual if, as of the
				first day of such month, such individual is imprisoned under Federal, State, or
				local authority.
								(G)Insufficient
				presence in United StatesSuch term shall not include any month
				during a taxable year with respect to an individual if such individual is
				present in the United States on fewer than 183 days during such year
				(determined in accordance with section 7701(b)(7)).
								(c)Qualified
				health insuranceFor purposes of this section—
							(1)In
				generalThe term qualified health insurance means
				insurance which constitutes medical care as defined in section 213(d) without
				regard to—
								(A)paragraph (1)(C)
				thereof, and
								(B)so much of
				paragraph (1)(D) thereof as relates to qualified long-term care insurance
				contracts.
								(2)Exclusion of
				certain other contractsSuch term shall not include insurance if
				a substantial portion of its benefits are excepted benefits (as defined in
				section 9832(c)).
							(d)Archer MSA and
				health savings account contributions
							(1)In
				generalIf a deduction would (but for paragraph (2)) be allowed
				under section 220 or 223 to the taxpayer for a payment for the taxable year to
				the Archer MSA or health savings account of an individual, subsection (a) shall
				be applied by treating such payment as a payment for qualified health insurance
				for such individual.
							(2)Denial of
				double benefitNo deduction shall be allowed under section 220 or
				223 for that portion of the payments otherwise allowable as a deduction under
				section 220 or 223 for the taxable year which is equal to the amount of credit
				allowed for such taxable year by reason of this subsection.
							(e)Special
				rulesFor purposes of this section—
							(1)Married couples
				must file joint returnIf the taxpayer is married at the close of
				the taxable year, the credit shall be allowed under subsection (a) only if the
				taxpayer and the taxpayer's spouse file a joint return for the taxable
				year.
							(2)Denial of
				credit to dependentsNo credit shall be allowed under this
				section to any individual with respect to whom a deduction under section 151 is
				allowable to another taxpayer for a taxable year beginning in the calendar year
				in which such individual’s taxable year begins.
							(3)Denial of
				double benefitNo credit shall be allowed under subsection (a) if
				the credit under section 35 is allowed and no credit shall be allowed under 35
				if a credit is allowed under this section.
							(4)Coordination
				with deduction for health insurance costsIn the case of a
				taxpayer who is eligible to deduct any amount under section 162(l) or 213 for
				the taxable year, this section shall apply only if the taxpayer elects not to
				claim any amount as a deduction under such section for such year.
							(5)Election not to
				claim creditThis section shall not apply to a taxpayer for any
				taxable year if such taxpayer elects to have this section not apply for such
				taxable year.
							(6)Inflation
				adjustmentIn the case of any taxable year beginning in a
				calendar year after 2007, each dollar amount contained in subsection (b)(2)(B)
				shall be increased by an amount equal to—
								(A)such dollar
				amount, multiplied by
								(B)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2006 for calendar year 1992 in
				subparagraph (B) thereof.
								Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of
				$50..
			(b)Information
			 reporting
				(1)In
			 generalSubpart B of part III of subchapter A of chapter 61 of
			 such Code (relating to information concerning transactions with other persons)
			 is amended by inserting after section 6050T the following new section:
					
						6050U.Returns
				relating to payments for qualified health insurance
							(a)In
				generalAny person who, in connection with a trade or business
				conducted by such person, receives payments during any calendar year from any
				individual for coverage of such individual or any other individual under
				creditable health insurance, shall make the return described in subsection (b)
				(at such time as the Secretary may by regulations prescribe) with respect to
				each individual from whom such payments were received.
							(b)Form and manner
				of returnsA return is described in this subsection if such
				return—
								(1)is in such form
				as the Secretary may prescribe, and
								(2)contains—
									(A)the name,
				address, and TIN of the individual from whom payments described in subsection
				(a) were received,
									(B)the name,
				address, and TIN of each individual who was provided by such person with
				coverage under creditable health insurance by reason of such payments and the
				period of such coverage, and
									(C)such other
				information as the Secretary may reasonably prescribe.
									(c)Creditable
				health insuranceFor purposes of this section, the term
				creditable health insurance means qualified health insurance (as
				defined in section 36(c)) other than—
								(1)insurance under a
				subsidized group health plan maintained by an employer, or
								(2)to the extent
				provided in regulations prescribed by the Secretary, any other insurance
				covering an individual if no credit is allowable under section 36 with respect
				to such coverage.
								(d)Statements to
				be furnished to individuals with respect to whom information is
				requiredEvery person required to make a return under subsection
				(a) shall furnish to each individual whose name is required under subsection
				(b)(2)(A) to be set forth in such return a written statement showing—
								(1)the name and
				address of the person required to make such return and the phone number of the
				information contact for such person,
								(2)the aggregate
				amount of payments described in subsection (a) received by the person required
				to make such return from the individual to whom the statement is required to be
				furnished, and
								(3)the information
				required under subsection (b)(2)(B) with respect to such payments.
								The
				written statement required under the preceding sentence shall be furnished on
				or before January 31 of the year following the calendar year for which the
				return under subsection (a) is required to be made.(e)Returns which
				would be required to be made by 2 or more personsExcept to the
				extent provided in regulations prescribed by the Secretary, in the case of any
				amount received by any person on behalf of another person, only the person
				first receiving such amount shall be required to make the return under
				subsection
				(a).
							.
				(2)Assessable
			 penalties
					(A)Subparagraph (B)
			 of section 6724(d)(1) of such Code (relating to definitions) is amended by
			 redesignating clauses (xii) through (xviii) as clauses (xiii) through (xix),
			 respectively, and by inserting after clause (xi) the following new
			 clause:
						
							(xii)section 6050U
				(relating to returns relating to payments for qualified health
				insurance),
							.
					(B)Paragraph (2) of
			 section 6724(d) of such Code is amended by striking or at the
			 end of the next to last subparagraph, by striking the period at the end of the
			 last subparagraph and inserting , or, and by adding at the end
			 the following new subparagraph:
						
							(CC)section 6050U(d) (relating to
				returns relating to payments for qualified health
				insurance).
							.
					(3)Clerical
			 amendmentThe table of sections for subpart B of part III of
			 subchapter A of chapter 61 of such Code is amended by inserting after the item
			 relating to section 6050T the following new item:
					
						
							Sec. 6050U. Returns relating to payments
				for qualified health
				insurance.
						
						.
				(c)Conforming
			 amendments
				(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting before
			 the period , or from section 36 of such Code.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by striking the last item and inserting the
			 following new items:
					
						
							Sec. 36. Health insurance
				costs.
							Sec. 37. Overpayments of
				tax.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			3.Advance payment
			 of credit for purchasers of qualified health insurance
			(a)In
			 generalChapter 77 of the Internal Revenue Code of 1986 (relating
			 to miscellaneous provisions) is amended by adding at the end the following new
			 section:
				
					7529.Advance
				payment of health insurance credit for purchasers of qualified health
				insurance
						(a)General
				ruleIn the case of an eligible individual, the Secretary shall
				make payments to the provider of such individual’s qualified health insurance
				equal to such individual’s qualified health insurance credit advance amount
				with respect to such provider.
						(b)Eligible
				individualFor purposes of this section, the term eligible
				individual means any individual—
							(1)who purchases
				qualified health insurance (as defined in section 36(c)), and
							(2)for whom a
				qualified health insurance credit eligibility certificate is in effect.
							(c)Qualified
				health insurance credit eligibility certificateFor purposes of
				this section, a qualified health insurance credit eligibility certificate is a
				statement furnished by an individual to the Secretary which—
							(1)certifies that
				the individual will be eligible to receive the credit provided by section 36
				for the taxable year,
							(2)estimates the
				amount of such credit for such taxable year, and
							(3)provides such
				other information as the Secretary may require for purposes of this
				section.
							(d)Qualified
				health insurance credit advance amountFor purposes of this
				section, the term qualified health insurance credit advance amount
				means, with respect to any provider of qualified health insurance, the
				Secretary’s estimate of the amount of credit allowable under section 36 to the
				individual for the taxable year which is attributable to the insurance provided
				to the individual by such provider.
						(e)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary to carry out the
				purposes of this
				section.
						.
			(b)Clerical
			 amendmentThe table of sections for chapter 77 of such Code is
			 amended by adding at the end the following new item:
				
					
						Sec. 7529. Advance payment of health
				insurance credit for purchasers of qualified health
				insurance.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 year beginning after the date of the enactment of this Act.
			4.Limitation on
			 employer-provided health care coverage
			(a)In
			 generalSection 106 of the Internal Revenue Code of 1986
			 (relating to contributions by employer to accident and health plans) is amended
			 by adding at the end the following new subsection:
				
					(e)Limitation on
				employer-provided health care coverage
						(1)In
				generalThe amount of any exclusion under subsection (a) for any
				taxable year with respect to—
							(A)any
				employer-provided coverage under an accident or health plan which constitutes
				medical care, and
							(B)any employer
				contribution to an Archer MSA or a health savings account which is treated by
				subsection (b) or (d) as employer-provided coverage for medical expenses under
				an accident or health plan,
							shall not
				exceed $5,000 per employee for self-only coverage and $11,500 for family
				coverage.(2)Medical care
				definedFor purposes of paragraph (1), the term medical
				care has the meaning given to such term in section 213(d) determined
				without regard to—
							(A)paragraph (1)(C)
				thereof, and
							(B)so much of
				paragraph (1)(D) thereof as relates to qualified long-term care
				insurance.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
